DETAILED ACTION
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by US 2015/0071458 A1 (Sullivan).


configuring, by a computer system, a first quantity of computing resources at an endpoint server cluster to stream a real-time content stream (Sullivan recites "primary directory servers and secondary directory servers, in combination, form a content distribution tree for a package", “Since secondary directory servers can operate on different physical servers, the package can utilize the outgoing bandwidth capacity of a server farm, or other network scaling technology" - ¶¶ [0141-0142]); 
determining, by the computer system, a first rate of requests by client devices to connect to the endpoint server cluster (Sullivan recites "In the case where audio download traffic is so great that more download bandwidth is required, the file monitor process transfers additional copies of the requested files to a selected set of other audio file servers, and then reports an audio content URL specifying a domain name that resolves through DNS to any of these valid servers. Channels with particularly high download request rates are determined through automatic review of Apache server logs, and a request for content storage on additional servers is generated if the loads from individual transmissions on individual servers exceed predetermined thresholds (e.g. bandwidth, downloads per second, etc.). For these methods of increasing download capacity for high-demand channels, it is beneficial to have a large pool of audio file servers that can be used, if necessary, for any channel" - ¶ [0253]); 
responsive to determining the first rate of the requests to connect to the endpoint server cluster is greater than a first threshold, provisioning, by the computer system, a second quantity of computing resources at the endpoint server cluster (Sullivan recites "If a package registrar determines that additional capacity is required, it requests the 
monitoring by the computer system, subscriptions by the client devices to a control channel at the endpoint server cluster, wherein the subscriptions are based on the requests to connect to the endpoint server cluster (Sullivan recites “the NetScanner systems and methods provide a means for enabling “subscriptions”. Within a NetScanner directory server, a “subscription” is a list of packages from which the server is supposed to receive content. Each entry is associated with the address of an assigned upstream server node, a filter specifying what channels are requested, and a “last message received” timestamp indicating when the last content was received from the upstream server node” - ¶ [0223]); 
determining, by the computer system, a second rate of the subscriptions to the control channel at the endpoint server cluster (Sullivan  - ¶¶ [0223, 0253]); and 
responsive to determining the second rate of the subscriptions to the control channel is greater than a second threshold, configuring, by the computer system, the provisioned computing resources for streaming the real-time content stream to one or more of the client devices (Sullivan recites “directory packets are provided to client terminals in real time within a stream of directory packets called a “directory stream", “One benefit to a proliferation of secondary directory servers is that the total number of outgoing connections from the package can be increased, essentially without limit, to support whatever level of demand exists for its content"; "if a package has no secondary process roles, then any requests for stream or relay connections will be directed to the primary process role*; “Channels with particularly high download request rates are determined through automatic review of Apache server logs, and a request for content storage on additional servers is generated if the loads from individual transmissions on individual servers exceed predetermined thresholds (e.g. bandwidth, downloads per second, etc.). For these methods of Increasing download capacity for high-demand channels, it is beneficial to have a large pool of audio file servers that can be used, if necessary, for any channel”- ¶¶ [0050-0052, 0141-0142, 0223, 0253]). 

As to Claim 2, Sullivan anticipates the method of claim 1, wherein determining the rate of requests by the client devices comprises: 
detecting the requests by the client devices to connect to the endpoint based on at least one of: 
a number of Internet Control Message Protocol (ICMP) packets received at the endpoint server cluster from the client devices, 
a number of Hypertext Transfer Protocol (HTTP) GET requests received at the endpoint server cluster from the client devices, or 
a number of Transmission Control Protocol (TCP) connection requests received at the endpoint server cluster from the client devices (Sullivan - ¶¶ [0054-0056, 0075, 0125-0126, 0253]). 

As to Claim 3, Sullivan anticipates the method of claim 1, wherein determining the rate of the subscriptions by the client devices comprises: 
monitoring the subscriptions by the client devices to the control channel; and detecting at least one of: 
a rate of channel subscription requests associated with the control channel, 
a channel subscription request queue length associated with the control channel, or 
a rate of transport session requests associated with the control channel (Sullivan - ¶¶ [0169, 0223-0228, 0253]). 

As to Claim 4, Sullivan anticipates the method of claim 1, further comprising: 
monitoring, by the computer system, subscriptions by the client devices to the real-time content stream on the control channel; and responsive to determining a third rate of the subscriptions to the real-time stream is greater than a third threshold, orchestrating the first quantity of computing resources and the second quantity of computing resources to deliver the real-time content stream to the client devices (Sullivan - ¶¶ [0050-0052, 0141-0142, 0223, 0253]). 

As to Claim 5, Sullivan anticipates the method of claim 4, wherein monitoring the subscriptions by the client devices to the real-time content stream on the control channel comprises detecting at least one of: 
a rate of stream subscription requests associated with the real-time content stream, 
a stream subscription request queue length associated with the real-time content stream, or 
a rate of transport session requests associated with the real-time content stream (Sullivan - ¶¶ [0169, 0223, 0253]). 

As to Claim 6, Sullivan anticipates the method of claim 1, further comprising: 
responsive to determining the first rate of the requests to connect to the endpoint server cluster is greater than a third threshold, slowing handling of the requests to connect to the endpoint server cluster (Sullivan - ¶¶ [0056, 0154, 0211, 0223-0224, 0239, 0253]). 

As to Claim 7, Sullivan anticipates the method of claim 1, further comprising: 
responsive to determining the second rate of subscriptions to the control channel is greater than a third threshold, slowing handling of the requests to subscribe to the endpoint server cluster (Sullivan - ¶¶ [0056, 0154, 0211, 0223-0224, 0239, 0253]). 

As to Claim 8, Sullivan anticipates a non-transitory computer readable storage medium storing executable computer program instructions, the computer program instructions when executed by a processor causing the processor to: 
configure a first quantity of computing resources at an endpoint server cluster to stream a real-time content stream (Sullivan - ¶¶ [0141-0142]); 
determine a first rate of requests by client devices to connect to the endpoint server cluster (Sullivan - ¶ [0253]); 
responsive to determining the first rate of the requests to connect to the endpoint server cluster is greater than a first threshold, provision a second quantity of computing resources at the endpoint server cluster (Sullivan - ¶¶ [0141-0142, 0253]); 
monitor subscriptions by the client devices to a control channel at the endpoint server cluster, wherein the subscriptions are based on the requests to connect to the endpoint server cluster (Sullivan - ¶¶ [0223]); 
determine a second rate of the subscriptions to the control channel at the endpoint server cluster (Sullivan - ¶¶ [0223, 0253]); and 
responsive to determining the second rate of the subscriptions to the control channel is greater than a second threshold, configure the provisioned computing resources for streaming the real-time content stream to one or more of the client devices (Sullivan - ¶¶ [0050-0052, 0141-0142, 0223, 0263]). 

As to Claim 9, Sullivan anticipates the non-transitory computer readable storage medium of claim 8, wherein the computer program instructions further cause the processor to: 
monitor subscriptions by the client devices to the real-time content stream on the control channel; and responsive to determining a third rate of the subscriptions to the real-time stream is greater than a third threshold, orchestrate the first quantity of computing resources and the second quantity of computing resources to deliver the real-time content stream to the client devices (Sullivan - ¶¶ [0050-0052, 0141-0142, 0223, 0253]). 

As to Claim 10, Sullivan anticipates the non-transitory computer readable storage medium of claim 8, wherein the computer program instructions further cause the processor to: 
responsive to determining the first rate of the requests to connect to the endpoint server cluster is greater than a third threshold, slow handling of the requests to connect to the endpoint server cluster (Sullivan - ¶¶ [0056, 0154, 0211, 0223-0224, 0239, 0253]). 

As to Claim 11, Sullivan anticipates the non-transitory computer readable storage medium of claim 8, wherein the computer program instructions further cause the processor to: 
responsive to determining the second rate of subscriptions to the control channel is greater than a third threshold, slow handling of the requests to subscribe to the endpoint server cluster (Sullivan - ¶¶ [0056, 0154, 0211, 0223-0224, 0239, 0253]). 

As to Claim 12, Sullivan anticipates a real-time streaming system comprising: 
an endpoint server cluster including first computing resources configured to stream a real-time content stream to client devices (Sullivan - ¶¶ [0141-0142]); and 
a streaming server communicatively coupled to the endpoint server cluster and configured to: 
detect actions by a plurality of client devices during a multi-step process to access the real-time content stream from the endpoint server cluster (Sullivan - ¶¶ [0057-0058, 0253]); 
provision second computing resources different from the first computing resources at the endpoint server cluster based on a rate at which the plurality of client devices perform an action associated with a first step in the multi-step process (Sullivan - ¶¶ [0063, 0066, 0141-0142, 0253]); and 
configure the provisioned second computing resources at the endpoint server cluster to stream the real-time content stream based on a rate at which the plurality of client devices perform an action associated with a second step in the multi-step process (Sullivan - ¶¶ [0050-0052, 0141-0142, 0223, 0253]). 

As to Claim 13, Sullivan anticipates the real-time streaming system of claim 12, 
wherein the action associated with the first step in the multi-step process comprises establishing a connection between a client device and the endpoint server cluster, and wherein the streaming server is configured to measure the rate at which the plurality of client devices perform by the action associated with the first step using an endpoint selection signal (Sullivan - ¶¶ [0054-0056, 0075, 0125-0126, 0253, 0362, 0365]). 

As to Claim 14, Sullivan anticipates the real-time streaming system of claim 13, wherein the endpoint selection signal comprises at least one of: 
a number of Internet Control Message Protocol (ICMP) packets received at the endpoint server cluster from the client devices, 
a number of HyperText Transfer Protocol (HTTP) GET requests received at the endpoint server cluster from the client devices, or 
a number of Transmission Control Protocol (TCP) connection requests received at the endpoint server cluster from the client devices (Sullivan - ¶¶ [0054-0056, 0075, 0125-0126, 0253]). 

As to Claim 15, Sullivan anticipates the real-time streaming system of claim 12, 
wherein the action associated with the second step in the multi-step process comprises requesting access to a control channel, and wherein the streaming server is configured to measure the rate at which the plurality of client devices perform by the action associated with the second step using a channel subscription signal (Sullivan - ¶¶ [0054-0056, 0223-0228, 362, 0365]). 

As to Claim 16, Sullivan anticipates the real-time streaming system of claim 15, wherein the channel subscription signal comprises at least one of: 
a rate of channel subscription requests associated with the control channel, 
a channel subscription request queue length associated with the control channel, or 
a rate of transport session requests associated with the control channel (Sullivan - ¶¶ [0169, 0223-0226, 0253]). 

As to Claim 17, Sullivan anticipates the real-time streaming system of claim 12, wherein the streaming server is further configured to: 
orchestrate the first computing resources and the second computing resources to deliver the real-time content stream to one or more client devices based on a rate at which the plurality of client devices perform an action associated with a third step in the multi-step process (Sullivan - ¶¶ [0052-0057, 0223-0228, 0253]). 

As to Claim 18, Sullivan anticipates the real-time streaming system of claim 17, 
wherein the action associated with the third step in the multi-step process comprises requesting a subscription to the real-time content stream, and wherein the streaming server is configured to measure the rate at which the plurality of client devices perform by the action associated with the third step using a stream subscription signal (Sullivan - ¶¶ [0052-0057, 0223-0228, 0253, 0362, 0365]). 

As to Claim 19, Sullivan anticipates the real-time streaming system of claim 18, wherein the stream subscription signal comprises at least one of: a rate of stream subscription requests associated with the real-time content stream, a stream subscription request queue length associated with the real-time content stream, or a rate of transport session requests associated with the real-time content stream (Sullivan - ¶¶ [0169, 0223-0228, 0253]). 

As to Claim 20, Sullivan anticipates the real-time streaming system of claim 12, wherein the streaming server is further configured to: 
responsive to determining the rate at which the plurality of client devices perform the action associated with the first step in the multi-step process is greater than a threshold, slowing handling of requests to perform the first step (Sullivan - ¶¶ [0056, 0154, 0211, 0223-0224, 0239, 0253]).

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2456